The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the amendment filed on March 1, 2021.

Claims 5, 8-14 and 16-20 are pending. Claims 1-4, 6 and 15 were previously cancelled. Claim 7 is canceled in the present amendment.  Claims 16-20 are withdrawn from consideration as being drawn to nonelected inventions.  Claim 5 and withdrawn claims 16 and 19-20 are currently amended.

Please note that the status identifier of independent claim 5 should properly read as “(Currently Amended)”.

The rejection of claims 5 and 7-14 under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2020/0002646) in view of Buckley et al. (US 2008/0108748) is withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 8-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In independent claim 5, line 18 (third line from the last line), the phrase “wherein the wash composition does not include a textile-softening substance” lacks literal basis in the specification as originally filed, see Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983) aff'd mem. 738 F.2d 453 (Fed. Cir. 1984), hence is considered as new matter.  See also Waldemar Link, GmbH & Co. v. Osteonics Corp., 32 F.3d 556, 559, 31 USPQ2d 1855, 1857 (Fed. Cir. 1994); Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1560 (Fed. Cir. 1991) (A written-description question often arises when an applicant, after filing a patent application, subsequently adds “new matter” not present in the original application.); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). Please note that the above phrase was added in the amendment filed on April 29, 2020, and in the Applicant’s Remarks, it was stated that the basis for the above phrase was seen in the examples from the specification. However, the examples alone do not convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. In addition, even 
	Claims 8-14, being dependent from claim 5, inherit the same rejection as in claim 5 above. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 5 and 8-14 stand rejected under 35 U.S.C. 103 as being unpatentable over Labeque et al. (US 2017/0298216), hereinafter “Labeque”.
	Labeque teaches pouches that include a water-soluble film and a composition at least partially enclosed by the water-soluble film in at least one compartment, where the water-soluble film includes a polyvinyl alcohol (PVOH) resin blend (see abstract). The water-soluble film can contain other auxiliary agents and processing agents, such as plasticizers, in amounts suitable for their intended purposes; films that include plasticizers are beneficial; and the amount of such agents can be up to about 50 wt % (about 500,000 ppm), 20 wt %, 15 wt %, 10 glycerin, diglycerin, sorbitol, ethylene glycol, diethylene glycol, triethylene glycol, dipropylene glycol, tetraethylene glycol, propylene glycol, polyethylene glycols up to 400 MW, neopentyl glycol, trimethylolpropane, polyether polyols, sorbitol, 2-methyl-1,3-propanediol, ethanolamines, and a mixture thereof; and the total amount of the plasticizer can be in a range of about 1 wt. % to about 40 wt. % (about 10,000 ppm to about 400,000 ppm), or 10 wt. % to about 40 wt. %, or about 15 wt. % to about 35 wt. %, or about 20 wt. % to about 30 wt. %, for example about 25 wt. %, based on total film weight; optionally, glycerin can be used in an amount of about 5 wt % to about 30 wt % (about 50,000 ppm to about 300,000 ppm), or 5 wt % to about 20 wt % (50,000 wt% to about 200,000 ppm), e.g., about 13 wt % (about 130,000 ppm); and the specific amounts of plasticizers can be selected in a particular embodiment based on desired film flexibility and processability features of the water-soluble film (see paragraph [0114], page 9). Preferably, the pouch includes a household care composition, such as a laundry detergent (see paragraph [0125], page 10). The compositions may comprise one or more non-limiting list of ingredients like surfactants, solvent systems and clay softening agents, among others (see paragraphs [0131]-[0132], page 11). The solvent system contains water alone or mixtures of organic solvents with water; preferred organic solvents include glycerol (also known as glycerin), 1,2 propanediol (also known as propylene glycol), polyethylene glycol, among others, and mixtures thereof; and the solvent system is typically present at levels in the range of from about 0.1% to about 98%, preferably at least about 1% to about 50%, more usually from about 5% to about 25%, by weight of the less than 50% water, preferably from about 0.1% to about 20% water, or more preferably from about 0.5% to about 15%, or from about 5% to about 12%, by weight of the composition, of water; preferred solvent ranges are from about 5% to about 60%, preferably from about 10% to about 50%, more preferably from about 20% to about 45%, by weight of the composition; the glycerol may be present in an amount less than about 15%, preferably less than about 10%, of the total composition by weight; and the total combined amount of water and glycerol may be from about 3% to about 20%, preferably from about 5% to about 15%, by weight of the composition (see paragraph [0139], page 12). Labeque, however, fails to specifically disclose: (1) the water soluble film comprising propylene glycol, glycerin, polyethylene glycol in their respective amounts, and a wash composition comprising water in its recited amount and a non-aqueous solvent mixture comprising propylene glycol, glycerin and polyethylene glycol in an amount from about 24 to about 50 weight percent, based on the total weight of the composition,  the non-aqueous solvent mixture comprising polyethylene glycol in a weight percentage from about 20 percent to about 60 percent, based on total weight of the non-aqueous solvent mixture; and wherein the composition does not include a textile-softening substance as recited in claim 5; (2) the specific amount of the non-aqueous solvent mixture as recited in claim 8; (3) the specific amounts of the propylene glycol, glycerin and polyethylene glycol in the water-soluble film as recited in claim 10; and (4) the specific amounts of the propylene glycol or glycerin based on total weight of the non-aqueous solvent mixture as recited in claims 13-14, respectively. 

With respect to differences (1) and (3) regarding the specific amounts of the propylene glycol, glycerin and polyethylene glycol in the water soluble film, considering that Labeque teaches that the specific amounts of plasticizers can be selected in a particular embodiment based on desired film flexibility and processability features of the water-soluble film; glycerin in an amount of about 5 wt % to about 30 wt % (about 50,000 ppm to about 300,000 ppm); the total amount of the plasticizer can be in a range of about 1 wt. % to about 40 wt. % (about 10,000 ppm to about 400,000 ppm); at least 0.01 wt % (100 ppm), 1 wt % (10,000 ppm), or 5 wt % (50,000 pp) up to about 50 wt % (about 500,000 ppm) of the plasticizers, individually or collectively, as disclosed in paragraphs [0113]-[0114], the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	With respect to differences (1), (2) and (4) regarding the specific amount of the water and total amount of solvents in the composition as recited in claims 5 and 8, and the specific amounts of the propylene glycol, glycerin and polyethylene glycol in the composition as recited in claims 5 and 13-14, respectively,  considering that mixtures of organic solvents with water are preferred;  the preferred organic solvents include glycerol (also known as glycerin), 1,2 propanediol (also known as propylene glycol) and polyethylene glycol; the solvent system is typically present at levels in the range of from about 0.1% to about 98%, preferably at least about 1% to about 50%; less than 50% water, preferably from about 0.1% to about 20% water; preferred solvent ranges are from about 5% to about 60%; the glycerol may be present in an amount less than about 15% of the total composition by weight; and the total combined amount of water and glycerol may be from about 3% to about 20%, by weight of the composition as disclosed in paragraph [0139],  the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).

Response to Amendment
The Second Declaration under 37 CFR 1.132 filed on March 1, 2021 is insufficient to overcome the obviousness rejection based upon Labeque because: the showing is still not commensurate in scope with the present claims. While the proportions of the water and polyethylene glycol were clarified, the ternary plot in paragraph 18 shows that the designated red shaded area (which is a failure area of the pack height) overlaps the 20% to approximately about 23% PEG when the total water was at the level from about 25-30%,  hence, the proportions from about 20% to about 23% PEG, based on total weight of the non-aqueous solvent mixture, does not show unexpected results. 

Response to Arguments
Applicant's arguments filed on March 1, 2021 have been fully considered but they are not persuasive.
	With respect to the obviousness rejection based upon Labeque, Applicant argues that the claimed amount of water is within the scope of Table 1; there is unexpected pack height results for PEG when water level of wash composition is about 15 to about 30 weight percent; claimed PEG range of “about 20 to about 60 percent, based on total weight of non-aqueous 
	The Examiner respectfully disagrees with the above arguments for the same reasons as set forth in paragraphs 9 and 10 above. 
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313.  The examiner can normally be reached on Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






                                                                                   /LORNA M DOUYON/                                                                                   Primary Examiner, Art Unit 1761